                Case 3:20-mj-71439-JSC Document 6 Filed 10/15/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PATRICK O’BRIEN (CABN 292470)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7126
 7        FAX: (415) 436-7234
          Patrick.OBrien@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:20-MJ-71439-JSC
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   JERRY BA NGUYEN,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On October 6, 2020, defendant Jerry Ba Nguyen was arrested in the Northern District of
20 California pursuant to an arrest warrant issued upon a supervised release violation petition pending in

21 the Northern District of Texas, Case Number 16-CR00059-H, pursuant to Rules 5(c)(2) and (3) and

22 32.1(a) of the Federal Rules of Criminal Procedure.

23           This matter came before the Court on October 14, 2020, for a detention hearing. The defendant
24 appeared via Zoom webinar, consented to proceed via Zoom, and was represented by Assistant Federal

25 Public Defender John Paul Reichmuth. Assistant United States Attorney Patrick O’Brien appeared for

26 the government. The government moved for detention, and the defendant opposed. At the hearing,

27 counsel submitted proffers and arguments regarding detention.

28           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     3:20-MJ-71439-JSC
                 Case 3:20-mj-71439-JSC Document 6 Filed 10/15/20 Page 2 of 2




 1 the record, the Court finds that the defendant did not meet his burden to demonstrate by clear and

 2 convincing evidence that he is not likely to flee, as is required under 18 U.S.C. § 3143(a)(1) and Rule

 3 32.1(a)(6) of the Federal Rules of Criminal Procedure. Accordingly, the defendant must be detained and

 4 transferred in custody to the Northern District of Texas.

 5          The present order supplements the Court’s findings and order at the detention hearing and serves

 6 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 7 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

 8 conclusion: the defendant absconded from supervision in July 2019, soon after beginning his supervised

 9 release term in the Northern District of Texas, and he was not in touch with his Probation Officer there

10 for over a year. This finding is made without prejudice to the defendant’s right to seek review of

11 defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

12          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

13          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

14 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

15 sentences or being held in custody pending appeal;

16          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

17 and

18          3.      On order of a court of the United States or on request of an attorney for the government,

19 the person in charge of the corrections facility in which the defendant is confined shall deliver the

20 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

21 court proceeding.

22          IT IS SO ORDERED.

23

24 DATED: October 15, 2020
                                                                 ______________________________
25
                                                                 HONORABLE JOSEPH C. SPERO
26                                                               United States Chief Magistrate Judge

27

28

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     3:20-MJ-71439-JSC
